NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 07-4827
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                            SANTIAGO SALINAS-CORTEZ,
                                               Appellant

                               _______________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         D.C. Criminal No. 2-06-cr-00115-003
                             (Honorable Juan R. Sanchez)
                                   ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 1, 2010

              Before: SCIRICA, STAPLETON and ROTH, Circuit Judges.

                               (Filed : December 14, 2010)
                                   _________________

                               OPINION OF THE COURT
                                  _________________

SCIRICA, Circuit Judge.

       Defendant Santiago Salinas-Cortez pleaded guilty to conspiracy to possess with

intent to distribute five kilograms or more of cocaine, and to possession with intent to
distribute. Salinas-Cortez was sentenced to 156 months in prison. He appealed arguing

the sentencing guideline calculation did not properly include a reduction for his minor

role in the offense, and that the court did not rule on this issue. We will vacate and

remand for resentencing. 1

                                              I.

       Salinas-Cortez conspired along with codefendant Aguirre de Leon to distribute

cocaine from Mexico to a customer in Allentown, Pennsylvania. Salinas-Cortez and

Aguirre de Leon met with the customer in a warehouse in the Allentown area and

exchanged the drugs for payment in cash. After the transaction was consummated,

surveillance police officers stopped both parties after they had committed several traffic

violations, and the officers recovered approximately 200 kilograms of cocaine and

$160,329 in cash.

       Salinas-Cortez was charged with one count of conspiracy to possess with intent to

distribute more than five kilograms of cocaine, 21 U.S.C. § 846 (Count I), and one count

of possession with intent to distribute five kilograms or more of cocaine, 21 U.S.C. §

841(a)(1), (b)(1)(a), and 18 U.S.C. § 2 (aiding and abetting) (Count II). In September

2006, he pleaded guilty to both counts. In January 2007, the District Court sentenced

Salinas-Cortez to 156 months in prison. Salinas-Cortez challenges his sentence arguing




1
 The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231. We
have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                              2
that the District Court committed procedural error in not ruling on his request for a two-

level reduction based on his role in the offense. U.S.S.G. § 3B1.2. 2

                                            II.

       Salinas-Cortez contends his request for a two-level reduction, as an alternative

argument to the request for the four-level reduction, was colorable, and deserved the

court’s express consideration. He argues he was a minor participant, who held no

decision-making role, and there was no evidence that he would have been entitled to a

significant portion of the proceeds. As noted, Salinas-Cortez claims the court erred in

failing to address the two-level reduction claim, and that we should remand for

resentencing, when the District Court will have the opportunity to consider and address

this requested reduction.

       The District Court adopted the presentence report which concluded that Salinas-

Cortez was not a minimal or a minor participant and was not entitled to a two, three, or

four-level reduction under U.S.S.G. § 3B1.2. The probation report concluded that

Salinas-Cortez’s multifaceted role in the offense was not consistent with that of a “mule,”

and that his overall knowledge and participation in the drug trafficking conspiracy did not

make him less culpable than similarly situated individuals involved in the drug trafficking

conspiracy.


2
 A district court “must – for any disputed portion of the presentence report or any other
controverted matter – rule on the dispute or determine that a ruling is unnecessary either
because the matter will not affect sentencing, or because the court will not consider the
matter in sentencing.” Fed. R. Crim. P. 32(i)(3)(B).
                                             3
         We recognize the able trial court adopted the presentence report, which rejected

defendant’s assertion of designation of minimal or minor participant. We also recognize

the court explicitly rejected the four-level reduction. Furthermore, we recognize the court

considered “the nature of the defendant’s relationship to other participants, the

importance of his actions to the success of the enterprise and his awareness of the nature

and scope of the criminal conspiracy – the criminal enterprise,” and concluded that “the

defendant’s participation and role in this criminal enterprise was significant.”

Nevertheless, the court made no determination on the two-level reduction. 3




3
    While addressing the defendant’s objections, the court stated the following:
        In determining whether the defendant in this case qualifies for a minor role,
        I must consider all relevant conduct and not merely the defendant’s in
        assessing his relative culpability.
        And the courts in the Third Circuit have found that the culpability of the
        defendant must depend necessarily on such factors as the nature of the
        defendant’s relationship to the other participants, the importance of his
        actions to the success of his enterprise and his awareness of the nature and
        the scope of the criminal conspiracy – the criminal enterprise.
        I find that the defendant’s participation and role in this criminal enterprise
        was significant and that he is not entitled to a four-level downward
        adjustment within the guidelines.
        Therefore, your objection is overruled and the guidelines calculations as set
        out in the presentence investigation report will be adopted and incorporated
        into my sentence.
        So, therefore, based on the arguments that I’ve heard, I will fully adopt and
        credit the factual findings on the presentence investigation report as well as
        the guidelines calculation reflected in the presentence investigation report.
        Having ruled on the one single objection that remained in this case, I will
        now proceed to listen to any witnesses that you may want to offer in
        support of your client or arguments, if you wish to argue again or make
        different arguments than you already have made.
                                               4
       In United States v. Sevilla, 541 F.3d 226, 229 (3d Cir. 2008), the district court did

not address the defendant’s arguments related to his childhood or the crack/powder

cocaine disparity. We found procedural error, and vacated and remanded for

resentencing, without addressing the issue of substantive reasonableness. Id. at 230. We

stated in Sevilla that “[t]he court need not discuss every argument made by a litigant if

the argument is clearly without merit.” Id. at 232. “On the other hand, a rote statement of

the 18 U.S.C. § 3553(a) factors should not suffice if at sentencing either the defendant or

the prosecution properly raises a ground of recognized legal merit (provided that it has a

factual basis), and the court fails to address it.” Id. We note, of course, that the trial court

here did not make a rote statement and that it may have simply inadvertently overlooked

closing the circle on the two-level reduction request. Nevertheless, under the particular

circumstances of this case, we think there should be a finding on the two-level reduction

request.

       In United States v. Stuart, 22 F.3d 76, 81 (3d Cir. 1994), the defendant argued he

was entitled to at least a two or three-level downward adjustment of the sentencing

guidelines, as an alternative argument to his primary claim that he was a minimal

participant entitled to a four-level reduction. “The district court found that Stuart was not

a minimal participant, but did not explicitly rule on whether his participation could be

classified as minor.” Id. We remanded “for the district court to consider whether Stuart

was a ‘minor’ participant under [U.S.S.G. §] 3B1.2(b), entitling him to a two-level


                                                5
adjustment, or whether his conduct fell somewhere in between subsections (a) and (b),

warranting a three level decrease.” Id. at 82.

       We do not suggest that a sentencing judge cannot properly rely on an adoption of

proposed findings in the presentence report to explain his ruling on a disputed issue,

when the record makes clear that the judge has focused on that disputed issue and has

independently reached the same conclusion as the presentence report. 4 Here, however,

the record does not clearly establish that the District Court decided the two-level issue

and intended the presentence report to serve as an explanation of his ruling on that issue.

       Accordingly, we believe there was procedural error and on remand the court

should address Salinas-Cortez’s request for a two-level reduction as a minor participant

in the offense. Of course, we express no opinion on the proper determination.

                                             III.

       For the foregoing reasons, we will affirm the judgment of conviction, vacate the

sentence and remand for the District Court to consider whether Salinas-Cortez was a

“minor” participant under U.S.S.G. § 3B1.2(b).




4
  Our ruling in United States v. Lessner, 498 F.3d 185, 203 (3d Cir. 2007), implies that it
is appropriate to rely on presentence report findings to determine whether a defendant is
entitled to an adjustment of the sentencing guidelines.
                                                 6